Election/Restrictions
Applicant’s election without traverse of a system for coupling a drive shaft to a driven shaft (Group I) in the reply filed on March 8, 2022 is acknowledged.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2022.

Information Disclosure Statement
The information disclosure statement filed February 28,022 fails to comply with 37 CFR 1.98(a)(2), which requires a complete legible copy of each cited foreign patent document listed.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because they include solid grey shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Specification
The disclosure is objected to because at page 8, line 17, “portion 323” should be changed to - - portion 232 - -.

The abstract of the disclosure is objected to because it begins with a phrase that can be implied.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunyan, US 3,942,466.  Figs. 1 & 2 show a device for coupling a drive hub to a driven hub, the device comprising: 
a spacer column (39), wherein the spacer column has a first end, a second end, and a central axis; 
a drive hub contoured end (38) connected to the first end of the spacer column, a portion of the drive hub contoured end projects radially out from the first end of the spacer column with a first contoured side and a first flat side, the drive hub contoured end is configured to allow movement in an axial direction relative to the central axis of the spacer column, and the drive hub contoured end is configured to transmit torque and an axial load; 
a spacer drive hub flange (25) connected to a radial outside edge of the drive hub contoured end and configured to couple with the drive hub; 
a driven hub (38) contoured end connected to the second end of the spacer column, a portion of the driven hub contoured end projects radially out from the second end of the spacer column with a second contoured side and a second flat side, the driven hub contoured end is configured to allow movement in an axial direction relative to the spacer column, and the driven hub contoured end is configured to transmit torque and an axial load; and 
a spacer driven hub flange (36) connected to a radial outside edge of the driven hub contoured end and configured to couple to the driven hub,
wherein the portion of the drive hub contoured end has a first thickness in contact with the first end of the spacer column, decreases in thickness to a second thickness as the portion of the drive hub contoured end projects away from the spacer column, and increases in 
wherein the portion of the driven hub contoured end has a first thickness in contact with the second end of the spacer column, decreases in thickness to a second thickness as the portion of the driven hub contoured end projects away from the spacer column, and increases in thickness to a third thickness (41) as the portion of the driven hub contoured end projects from the second thickness to the spacer driven hub flange.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilberman, US 6,508,714.  Fig. 3 shows a device for coupling a drive hub to a driven hub (col. 1, lines 7-10) , the device comprising: 
a spacer column (12), wherein the spacer column has a first end, a second end, and a central axis; 
a drive hub contoured end (16) connected to the first end of the spacer column, a portion of the drive hub contoured end projects radially out from the first end of the spacer column with a first contoured side and a first flat side, the drive hub contoured end is configured to allow movement in an axial direction relative to the central axis of the spacer column, and the drive hub contoured end is configured to transmit torque and an axial load; 
a spacer drive hub flange (22) connected to a radial outside edge of the drive hub contoured end and configured to couple with the drive hub; 
a driven hub (16) contoured end connected to the second end of the spacer column, a portion of the driven hub contoured end projects radially out from the second end of the 
a spacer driven hub flange (26) connected to a radial outside edge of the driven hub contoured end and configured to couple to the driven hub.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/Greg Binda/Primary Examiner, Art Unit 3679